         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

APRESE SYSTEMS TEXAS, LLC,

                   Plaintiff,

v.                                                     CASE NO. 6:19-cv-00528-ADA

ROKU, INC.,                                            DEMAND FOR JURY TRIAL

                   Defendant.


       DEFENDANT ROKU, INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND
                           COUNTERCLAIMS


       Defendant Roku, Inc. (“Roku” or “Defendant”), by and through its undersigned counsel,

hereby responds to the Original Complaint (“Complaint”) of Aprese Systems Texas, LLC

(“Aprese” or “Plaintiff”) as follows:

                                         THE PARTIES

       1.      Roku lacks sufficient knowledge or information to either admit or deny the

allegations in paragraph 1 of the Complaint, and therefore denies them.

       2.      Defendant admits it is a Delaware corporation, but denies the remaining

allegations in paragraph 2 of the Complaint.

                                JURISDICTION AND VENUE

       3.      Roku admits the Complaint alleges patent infringement, and that subject matter

jurisdiction is thus proper. Roku denies it infringes any valid claim of any patent identified in

the Complaint, and Roku otherwise denies the allegations in paragraph 3 of the Complaint.

       4.      Denied.
        Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 2 of 10




       5.     Roku admits it has a place of business located at 9606 N. MoPac Expy, Suite 400,

Austin, Texas 78759, but denies the remaining allegations in paragraph 5 of the Complaint.

       6.     For purposes of this action only, Roku does not contest personal jurisdiction.

Roku denies the remaining allegations of paragraph 6 of the Complaint.

       7.     Denied.

       8.     Roku denies this venue is most convenient.

                                            ROKU

       9.     Roku admits that its products include and/or have included the Roku Express,

Roku Express+, Roku Premiere, Roku Premiere+, Roku Streaming Stick, Roku Streaming

Stick+, and Roku Ultra, and that Roku has described these products on its website. Roku denies

the remaining allegations of paragraph 9 of the Complaint.

       10.    Denied.

       11.    Roku admits that it has issued a Form 10-Q, but denies the remaining allegations

of paragraph 11 of the Complaint.

       12.    Roku admits that it is and/or has partnered with companies, including TCL,

Sharp, Hisense, Philips, Sanyo, Element, JVC, RCA, Hitachi, and Magnavox. Roku denies the

remaining allegations of paragraph 12 of the Complaint.

       13.    Roku admits it has an app for iOS and Android devices. Roku denies the

remaining allegations of paragraph 13 of the Complaint.

                            NOTICE OF APRESE’S PATENTS

       14.    Aprese identifies both the ’115 patent and ’155 patent in paragraph 14 of the

Complaint, and because of this Roku lacks sufficient knowledge or information to either admit or

deny the remaining allegations in paragraph 14 of the Complaint, and therefore denies them.




                                               2
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 3 of 10




        15.    Roku admits Aprese identified the ’155 patent in its Complaint. Roku denies the

remaining allegations of paragraph 15 of the Complaint.

        16.    Roku admits Aprese included a link in paragraph 16 of its Complaint that purports

to link to a copy of the ’697 patent. Roku lacks sufficient knowledge or information to either

admit or deny the remaining allegations in paragraph 16 of the Complaint, and therefore denies

them.

        17.    Roku admits Aprese identified the ’697 patent in its Complaint. Roku denies the

remaining allegations of paragraph 17 of the Complaint.

        18.    Roku admits Aprese included a link in paragraph 18 of its Complaint that purports

to link to a copy of the ’924 patent. Roku lacks sufficient knowledge or information to either

admit or deny the remaining allegations in paragraph 18 of the Complaint, and therefore denies

them.

        19.    Roku admits Aprese identified the ’924 patent in its Complaint. Roku denies the

remaining allegations of paragraph 19 of the Complaint.

        20.    Roku admits Aprese included a link in paragraph 20 of its Complaint that purports

to link to a copy of the ’214 patent. Roku lacks sufficient knowledge or information to either

admit or deny the remaining allegations in paragraph 20 of the Complaint, and therefore denies

them.

        21.    Roku admits Aprese identified the ’214 patent in its Complaint. Roku denies the

remaining allegations of paragraph 21 of the Complaint.

        22.    Roku admits Aprese included a link in paragraph 22 of its Complaint that purports

to link to a copy of the ’273 patent. Roku lacks sufficient knowledge or information to either




                                                3
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 4 of 10




admit or deny the remaining allegations in paragraph 22 of the Complaint, and therefore denies

them.

        23.     Roku admits Aprese identified the ’273 patent in its Complaint. Roku denies the

remaining allegations of paragraph 23 of the Complaint.

        24.     Roku admits Aprese included a link in paragraph 24 of its Complaint that purports

to link to a copy of the ’059 patent. Roku lacks sufficient knowledge or information to either

admit or deny the remaining allegations in paragraph 24 of the Complaint, and therefore denies

them.

        25.     Roku admits Aprese identified the ’059 patent in its Complaint. Roku denies the

remaining allegations of paragraph 25 of the Complaint.

                                           COUNT I
                           (Infringement of U.S. Patent No. 8,887,155)

        26.     Roku re-alleges and incorporates its responses to the above allegations.

        27.     Denied.

        28.     Denied.

        29.     Denied.

        30.     Denied.

        31.     Denied.

        32.     Denied.

        33.     Paragraph 33 purports to identify a claim of the ’155 patent, and as such no

admission or denial is required. To the extent a response is required, Roku denies it infringes the

claim identified or that the claim is valid.

        34.     Denied.

        35.     Denied.



                                                 4
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 5 of 10




        36.     Denied.

        37.     Denied.

                                      PRAYER FOR RELIEF

        Roku denies that Aprese is entitled to any relief.

                                          JURY DEMAND

        No response is required to Aprese’s demand for trial by jury. Roku separately requests a

jury trial on all of its claims, defenses, and counterclaims.

                             ROKU’S AFFIRMATIVE DEFENSES

        A.      Roku incorporates by reference the foregoing paragraphs in their entirety and

asserts the following Affirmative Defenses. By asserting these Affirmative Defenses, Roku does

not admit that it bears the burden of proof on any issue and does not accept any burden it would

not otherwise bear. Roku reserves all other affirmative defenses pursuant to Rule 8(c) of the

Federal Rules of Civil Procedure, the Patent Laws of the United States, and any other defenses,

at law or in equity, that now exist or in the future may be available based on discovery and

further factual investigation in this case.

                     FIRST AFFIRMATIVE DEFENSE - No Infringement

        B.      Roku does not and has not infringed—not directly, indirectly, literally, under the

doctrine of equivalents, jointly, willfully, or otherwise—any valid and enforceable claim of

U.S. Patent No. 8,887,155 (the “Asserted Patent”).

                       SECOND AFFIRMATIVE DEFENSE - Invalidity

        C.      Each asserted claim of the Assert Patent is invalid for failure to comply with one

or more requirements of the patent laws of the United States, including but not limited to

35 U.S.C. §§ 101, 102, 103, and 112.




                                                  5
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 6 of 10




                             THIRD AFFIRMATIVE DEFENSE -

                    Prosecution History Estoppel, Prosecution Disclaimer

       D.      By reason of the prior art and/or statements and representations made to and by

the U.S. Patent and Trademark office during prosecution of the applications that led to the

issuance of the Asserted Patent and any related applications, during any post-issuance

proceedings involving the Asserted Patent, and during any post-issuance proceedings involving

any related patents, the claims of the Asserted Patent are so limited by the doctrines of

prosecution history estoppel and/or prosecution disclaimer that none of the claims of the

Asserted Patent could properly be construed to cover any activity of Roku.

      FOURTH AFFIRMATIVE DEFENSE - Statute of Limitations and No Marking

       E.      Upon information and belief, Aprese’s claim for damages is limited by

35 U.S.C. §§ 286 and/or 287.

                FIFTH AFFIRMATIVE DEFENSE - Failure to State a Claim

       F.      Aprese’s Complaint fails to state a claim upon which relief can be granted.

                                 RESERVATION OF RIGHTS

       Roku reserves the right to amend or supplement its answer and affirmative defenses

above should it learn of additional information or defenses.

                                      COUNTERCLAIMS

       Roku, Inc. (“Roku”) counterclaims as follows:

                                            PARTIES

       1.      Roku is a Delaware corporation, with a principal place of business at 150

Winchester Circle, Los Gatos, CA 95032.




                                                 6
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 7 of 10




        2.      Upon information and belief, Aprese Systems Texas, LLC (“Aprese”) claims it is

a limited liability company organized and existing under the laws of Texas, and further currently

claims its principal place of business in Austin, Texas.

                                 JURISDICTION AND VENUE

        3.      Roku seeks a declaratory judgment of noninfringement and invalidity of U.S.

Patent No. 8,887,155 (the “Asserted Patent”) pursuant to the U.S. Patent Laws, 35 U.S.C. § 1 et

seq., damages, and such other relief as the Court deems proper.

        4.      If subject matter jurisdiction is proper for Aprese’s claims, this Court has

jurisdiction over these counterclaims pursuant to, and without limitation, 28 U.S.C. §§ 1331,

1338, 1367, 2201, 2202, and the U.S. Patent Laws, 35 U.S.C. § 1 et seq.

        5.      Aprese claims it is a Texas limited liability corporation currently residing in

Austin, and Aprese has further subjected itself to this Court’s personal jurisdiction by filing suit

against Roku in this district.

        6.      Aprese has consented to venue by filing suit against Roku in this district.

              COUNTERCLAIM 1 - Declaratory Judgement of No Infringement

        7.      Roku restates and incorporates by reference the allegations in paragraphs 1-6 of

its counterclaims as though fully set forth herein.

        8.      Aprese has alleged that it is the owner of the Asserted Patent, and has alleged that

this patent is valid and enforceable.

        9.      Aprese has accused Roku of infringing the Asserted Patent.

        10.     Roku has not infringed and does not infringe—not directly, indirectly, literally,

under the doctrine of equivalents, jointly, willfully, or otherwise—the Asserted Patent.




                                                  7
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 8 of 10




       11.     An actual controversy exists between Aprese and Roku as to whether Roku

infringes the Asserted Patent, and a judicial declaration is necessary for Roku to ascertain its

rights with respect to the Asserted Patent.

                  COUNTERCLAIM 2 - Declaratory Judgment of Invalidity

       12.     Roku restates and incorporates by reference the allegations in paragraphs 1-11 of

its counterclaims as though fully set forth herein.

       13.     Aprese has alleged that it is the owner of the Asserted Patent, and has alleged that

this patent is valid and enforceable.

       14.     The Asserted Patent is invalid for failure to comply with one or more

requirements of the patent laws of the United States, including but not limited to 35 U.S.C.

§§ 101, 102, 103, and/or 112.

       15.     An actual controversy exists between Aprese and Roku as to whether the Asserted

Patent is invalid, and a judicial declaration is necessary for Roku to ascertain its rights with

respect to the Asserted Patent.

                                        PRAYER FOR RELIEF

       WHEREFORE, Counterclaim-Plaintiff, Roku respectfully prays that judgment be entered

in its favor and against Counterclaim-Defendant, Aprese as follows:

       A.      A judgment dismissing Aprese’s Complaint against Roku with prejudice.

       B.      A declaration that Roku has not infringed the Asserted Patent.

       C.      A declaration that the Asserted Patent is invalid and unenforceable.

       D.      A declaration that this case is exceptional and Roku is entitled to recover its

reasonable fees and costs.

       E.      An award to Roku of its reasonable fees and costs.




                                                  8
         Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 9 of 10




       F.      A judgment in equity barring Aprese from enforcing the Asserted Patent or

collecting damages on the Asserted Patent.

       G.      Such other relief as the Court deems just.

                                 DEMAND FOR JURY TRIAL

       In accordance with Rule 38(a) of the Federal Rules of Civil Procedure, Defendant and

Counterclaim-Plaintiff, Roku, Inc., hereby demands a trial by jury on all issues so triable,

including without limitation, Roku, Inc.’s defenses and counterclaims.




Dated: December 20, 2019                             Respectfully submitted,

                                                     PERKINS COIE LLP



                                                     By: /s/ Skyler M. Howton
                                                     Matthew C. Bernstein (Pro Hac Vice Pending)
                                                     MBernstein@perkinscoie.com
                                                     11452 El Camino Real, Suite 300
                                                     San Diego, CA 92130
                                                     Telephone: (858) 720-5721
                                                     Facsimile: (858) 720-5799

                                                     Skyler M. Howton, Texas Bar No. 24077907
                                                     SHowton@perkinscoie.com
                                                     500 N. Akard Street, Suite 3300
                                                     Dallas, TX 75201-3347
                                                     Telephone: (214) 259-4951
                                                     Facsimile: (214) 965-7752

                                                     ATTORNEYS FOR ROKU, INC.




                                                 9
       Case 6:19-cv-00528-ADA Document 11 Filed 12/20/19 Page 10 of 10




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on December 20, 2019, to all counsel of record who are deemed to

have consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(b).



                                            /s/ Skyler M. Howton
                                            Skyler M. Howton




                                               1
